Citation Nr: 1828923	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressed mood.

2.  Entitlement to an increased disability rating in excess of 20 percent for compression fracture of the lumbar spine. 

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with compression fracture of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1987 to February 1990, and from August 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2012 and August 2016 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2014 Decision Review Officer (DRO) decision, the RO granted a separate 10 percent disability rating for radiculopathy of the left lower extremity associated with compression fracture of the lumbar spine, effective from January 7, 2013.  This issue is considered to be part of the Veteran's appeal for an increased rating for his compression fracture of the lumbar spine.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a February 2017 decision, the Board remanded the Veteran's claim for a TDIU and his increased rating claims for his service-connected compression fracture of the lumbar spine and radiculopathy of the left lower extremity to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's adjustment disorder with depressed mood has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational social impairment.

2.  For the entirety of the appeal period, the Veteran's compression fracture of the lumbar spine has been manifested by symptoms that more nearly approximated forward flexion of the thoracolumbar spine of 30 degrees or less; but not unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  During the period on appeal, the Veteran's radiculopathy of the left lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve; but not moderate incomplete paralysis of the sciatic nerve.

4.  As of June 9, 2012, the Veteran's service-connected disabilities have rendered him unable to obtain or retain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent for adjustment disorder with depressed mood have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9440 (2017).

2.  On and after November 30, 2010, the criteria for a disability rating of 40 percent for compression fracture of the lumbar spine have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5235 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with compression fracture of the lumbar spine have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

4.  On and after June 9, 2012, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.41, 4.1, 4.3, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As indicated above, the Veteran is appealing the initially assigned disability ratings for his adjustment disorder with depressed mood and radiculopathy of the left lower extremity.  Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In contrast, as the Veteran is requesting a higher rating for an already established service-connected disability in his increased rating claim for compression fracture of the lumbar spine, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  For both types of increased rating claims, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See Fenderson, 12 Vet. App. at 126-27); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Such separate disability ratings are known as staged ratings.

Adjustment Disorder with Depressed Mood

The Veteran's service-connected adjustment disorder with depressed mood has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9440; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The Veteran's psychiatric disability has been assigned an initial disability rating of 30 percent effective from May 16, 2016.

A 30 percent rating is awarded for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

The Board acknowledges that psychiatric examinations frequently include the assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, Slip opinion at 5 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  The Court added that it does not hold that the Board commits prejudicial error every time the Board references GAF scores in a decision.  As this appeal was certified to the Board after August 4, 2014, the DSM-5 criteria apply to this case.  Consequently, the Board will not afford any probative value to the GAF scores that are documented in the record.

A VA examination to evaluate the Veteran's psychiatric disability was conducted in August 2016.  The Veteran arrived on time for the examination, but he made minimal eye contact.  The examiner also noted that he stood twice for brief moments.  Nevertheless, the examiner described him as engaged and cooperative.  He was casually and appropriately dressed.  The Veteran's responses were sometimes off task, but most often relevant and associated.  The Veteran was noted to be oriented in all spheres.  His rate and tone of speech were within normal limits.  There was also no indication of psychosis.

The examiner noted that the record contained a June 5, 2015 VA discharge summary that diagnosed unspecified depressive disorder (major depressive disorder versus adjustment disorder), alcohol use disorder, cannabis use disorder, and tobacco use disorder.  The Veteran was admitted from May 19, 2015 to June 5, 2015 when he requested to be discharge.  He had not been committable.  The Veteran had reported to the emergency room with worsening depression.  The report stated that the Veteran and his wife had separated one month before the admission, after he lost his temper and choked her.  The Veteran was unemployed, drinking more often, and smoking marijuana on a daily basis.  The Veteran's life stress had been his low back pain and his marital separation.  On June 8, 2015, a VA treatment record diagnosed major depressive disorder that was recurrent and had melancholic features, moderate alcohol abuse, and severe cannabis use disorder.  

In June 2016, the examiner observed that a VA treatment record reported that the Veteran had a stable mood, and he was sleeping and eating well.  His life stress was a pending divorce and chronic pain.  The Board notes that this record also stated that the Veteran was alert and oriented times three with a normal affect.  No deficiencies were found in his speech, hygiene, cognition, or memory.  No psychosis or mania was noted or endorsed by the Veteran.  He also denied having suicidal intent or using alcohol or illicit drugs.  The diagnosis at that time was unspecified depressive disorder, tobacco use disorder, and alcohol/cannabis disorder in remission.

The examiner noted that the Vetera had been married to his first wife for three years with no violence.  His second marriage had lasted for 16 years.  When questioned about the choking incident reported in June 2015, the Veteran explained that he did not actually choke his wife.  He had placed his hands on her neck and then immediately removed them.  They had been separated for 1.5 years by the time of the examination, and the Veteran stated that the reason for their divorce was his wife's interest in another man.  The Veteran's wife had custody of their two minor children, and she did not allow the Veteran to see them.  The Veteran was not involved in a romantic relationship during the examination.  However, the examiner noted that the Veteran had a good relationship with his sisters and mother.  He spoke with his mother every two weeks or so by text or phone.  The Veteran also went to church and sometimes spent time with church members outside of church.  They were in a biblically-based 12 step program, they went out to eat once a month, and they had a monthly men's prayer breakfast.  He did not have friends outside of church.  In his free time, the Veteran watched television, played videogames, worked on his truck, listened to music, and read the bible as well as self-help books.  The examiner determined that the Veteran had an inability to establish and maintain effective relationships.  The examiner stated that the Veteran's presentation suggested that he tended to overuse minimization as a defense, and he was less than forthright in taking responsibility for his behavior.  However, this behavior did not seem substantial enough to suggest an antisocial personality.

The record reflects that the Veteran completed high school and some college with a major in computer information systems.  However, the Veteran did not complete the program after he ran out of funding for the tuition.  After the Veteran was discharged in 1991, he had been employed in approximately 8 jobs, the longest of which was 8 years as an Army Reserve technician.  The Veteran reported that he was fired from two jobs after being written up for not performing the job correctly.  He had been terminated from another job after failing to realize that his assistant was stealing money.  The Veteran would also leave jobs when he felt tired of being harassed, or if the job was too physically demanding.  The examiner noted that the Veteran had not worked since 2013.  He reported that he stopped working as his back could not handle it, and the job was too hard.  The Veteran stated that his performance evaluations had been pretty good until he was transferred to a new supervisor who the Veteran believed had a racial bias towards him.  The Veteran's attendance had been good with few absences.  In the workplace, his relationships with coworkers had been good with the exception of his last job.  As a result of his back, it had been too difficult for the Veteran, and he had problems performing his work duties.  The examiner found that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting.

In addition, the Veteran had a chronic sleep impairment.  He was able to sleep with medication, but not without it.  The Veteran did not feel refreshed in the morning, and his energy level was poor during the day.  He had a good appetite, but no libido.  The Veteran also demonstrated a depressed mood and disturbances of motivation and mood.  The examiner noted that the Veteran's results from the Beck Depression Inventory (BDI-II) suggested severe depression.  The Veteran stated that he was no longer interested in activities as a result of his current situation living without his wife or children.  The Veteran also reported having crying spells once a week that were triggered by stress and emotions concerning his wife and children.  In addition, he sometimes struggled with anxiety as a result of his inability to see his children, but he indicated that this issue was improving.  However, he denied feeling worthless, helpless, or hopeless.  The Veteran also denied having homicidal or suicidal ideation.  He managed his hygiene every other day.  Regarding his current use of substances, the Veteran reported being sober from alcohol for 7 months, but he still used marijuana every month.  The examiner noted that the Veteran was not a danger to himself or others.

The diagnosis was adjustment disorder with depressed mood.  The examiner opined that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's overall symptom intensity appeared to be moderate.  He was also deemed able to manage his financial affairs.
After reviewing the evidence, the Board finds that that an initial disability rating of 70 percent is warranted for the Veteran's adjustment disorder with depressed mood for the entire period on appeal.  Prior to beginning of the appeal period, the Veteran demonstrated impaired impulse control during the incident when he choked his wife while angry.  The August 2016 VA examiner also determined that the Veteran had difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  Moreover, the Veteran's constant symptoms of severe depression appeared to be affecting his ability to function appropriately or effectively as they culminated in weekly crying spells and caused the Veteran to lose interest in activities.  The Veteran displayed some, but not all, of the symptoms listed as examples under the 70 percent rating criteria.  Although the Board has considered the examiner's determination that the Veteran experienced occupational and social impairment with only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routing behavior, self-care, and conversation normal), the Board finds that the symptoms reported by the examiner are of greater severity than those associated with a 30 percent disability rating.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during this period is serious with deficiencies in most areas, such as work and family relations. 

The Board has also considered whether the Veteran is entitled to a disability rating in excess of 70 percent for his psychiatric disability.  However, based on the evidence of record from this period, the Board finds that a 100 percent rating is not warranted as the Veteran does not have total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

First, the evidence throughout the period on appeal, without even considering occupational impairment, does not demonstrate total social impairment.  Although the Veteran experienced relationship problems with his wife and did not have friends outside of church, he appeared to have a good relationship with his mother and sisters.  He also engaged in social activities with other church members.  Thus, total social impairment has not been demonstrated.

In addition, the Veteran's did not display symptoms of the frequency, duration, and severity contemplated by a 100 percent disability rating.  Despite the earlier violence that the Veteran demonstrated towards his wife, the August 2016 VA examiner found that he was not a danger to himself or others.  The Veteran also denied having any homicidal or suicidal ideation.  In addition, no similarly violent behavior was reported during the current appeal period.  It appears, therefore, that the previous violent event was an isolated occurrence, and the Veteran was not in persistent danger of hurting himself or others.  Although the Veteran's depression appeared to be affecting his ability to function appropriately, it does not appear that his behavior was grossly inappropriate during this period.  This conclusion is also supported by the Veteran's cooperative behavior during the examination and the examiner's determination that the Veteran was generally functioning satisfactorily.

The examiner determined that the Veteran did not demonstrate any indication of psychosis, and the record does not otherwise suggest the presence of persistent delusions or hallucinations.  There was no report that the Veteran experienced memory loss, and he was described as fully oriented in the June 2016 VA treatment record and August 2016 VA examination report.  In addition, the Board does not find that the Veteran's normal speech and occasionally irrelevant responses are reflective of gross deficiencies in communication or thought processes.  The June 2016 VA treatment record also stated that his cognition was intact.  The examiner additionally indicated that he was able to manage activities of daily living, including hygiene.  The Board also finds that the Veteran's report that he took care of his hygiene every other day demonstrates maintenance of minimal personal hygiene.

Thus, a 70 percent rating, but no higher, is warranted for the Veteran's adjustment disorder with depressed mood.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against awarding an initial disability higher than 70 percent, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Compression Fracture of the Lumbar Spine and	Radiculopathy of the Left Lower Extremity

The Veteran's is in receipt of a 20 percent disability rating for his compression fracture of the lumbar spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5235.  As the Veteran filed his increased rating claim on November 30, 2011, the period for consideration on appeal began on November 30, 2010.  38 C.F.R. § 3.400(o)(2) (2017). 

The Veteran's radiculopathy of the left lower extremity was assigned an initial disability rating of 10 percent effective from January 7, 2013.  The disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5235 indicates that vertebral fracture or dislocation of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is contemplated for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, symptoms include the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.
	
In December 2010, a VA treatment record noted that the Veteran had chronic back pain that was an 8 out of 10.  He did not use any ambulatory aids, and there had been no falls in the past twelve months.  The Veteran reported that he had been unemployed.  An assessment of ankylosing spondylitis was documented, and the record stated that the Veteran would need to see rheumatology to start Enbrel.  In February 2011, the Veteran's back pain was a 7 out of 10.  In March 2011, a VA treatment record noted that the Veteran had a history of being positive for Human Leukocyte Antigen B27 (HLA-B27), and he sought a prescription for Enbrel.  The Veteran had previously experienced a resolution of symptoms by using Enbrel, but he had discontinued the treatment due to insurance difficulties.  A plan was made to restart this medication.  The Board notes that the presence of HLA-B27 on white blood cells is associated with certain autoimmune and immune-mediated diseases, including ankylosing spondylitis.  See Human Leukocyte Antigen B27 (HLA-B27), Healthline (May 1, 2018), https://www.healthline.com/health/hla-b27-antigen.

Later in March 2011, a VA examination related to the Veteran's lumbar spine disability was conducted.  The Veteran reported that his pain was still a 7 out of 10.  He also felt pain in his right leg, and he described having bumps on his right shin that he felt were caused by his back.  The Veteran was able to walk for two hours at a time, and he did not use an assistive device.  The Veteran reported having flare ups that had been worse than usual.  These events occurred 2 to 3 times a month, and they were worse with weather fronts and changing precipitation.  The Veteran had not obtained relief from physical therapy, injections, or medications.  The pain affected his daily activities by limiting his ability to walk and stand.  The Veteran currently worked as a driver of a 30 foot box truck, and he reported that his lumbar spine disability affected his ability to perform his job as it caused him pain when sitting.  

The physical examination revealed that mild tenderness was present upon palpation of the lumbar spine.  Range of motion testing showed that the Veteran had 50 degrees of forward flexion, 20 degrees of extension, 15 degrees of lateral rotation bilaterally, and 15 degrees of lateral flexion bilaterally.  Pain was present with each plane of motion, and there was no additional loss in range of motion with repetitive use testing.  The results of muscle strength testing were normal (5 out of 5) for the hip flexors, quadriceps, hamstrings, tibialis anterior, gastrosoleus, extensor hallucis longus, and flexor hallucis longus.  The Veteran was also sensate to light tough in the L2-S2 dermatomes.  The straight leg test yielded negative results bilaterally.  The Veteran's patellar tendon and Achilles tendon reflexes were noted to be hypoactive (1+).  The examiner added that the Veteran had not had any bedrest.  There was also no bowel or bladder dysfunction.

An x-ray of the lumbar spine showed a residual L1 compression fracture with no degenerative discs.  The examiner stated that he felt that the L1 compression fracture was the cause of the Veteran's back pain.  However, the disability picture was complicated by the fact that he also had ankylosing spondylitis.  The examiner noted that it was feasible that the Veteran could experience increased pain and loss of motion with activity or as the Veteran described.  However, the examiner stated that to try and address this matter would require resorting to speculation.  Apart from the examiner's statement indicating that the Veteran's described symptoms were not contraindicated by the examination, the Board finds that this opinion has no probative value as the examiner provided no explanation as to why a more detailed opinion regarding functional loss could not be rendered.  Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Following the examination, an August 2011 VA treatment record noted that the Veteran had fair control of his ankylosing spondylitis.  However, he had noticed tender nodules over both shins for the past three months.  On examination, there was no peripheral arthritis/decreased range of motion in the entire spine.  He had several slightly tender nodules over the shins of both legs.  There were no obvious deficits in the Veteran's neurological functioning.  The impression was ankylosing spondylitis, rule out erythema nodosum secondary sarcoid or systemic lupus erythematosus induced by Enbrel.

In November 2011, a VA treatment record noted that the Veteran was B27 positive, and he had experienced initial improvement with Enbrel.  However, his symptoms had recurred and he now felt substantial discomfort and morning stiffness.  The record noted that his low back pain was present for an extended period of 5 hours in the morning.  He reported that his pain was an 8 out of 10.  It interfered with sleep and physical activity, and it was worse at night and with activity.  On physical examination, the Veteran had normal range motion in the cervical and lumbar spine.  The impression was low back pain, HLA-B27 positive, and sacroiliac sclerosis on the left.  The record noted the Veteran's report that the nodules on his legs were not always present, and he should be referred to dermatology if the nodules enlarged or became erythematous.  The record stated that they would try an alternative anti-TNF medication, and a plan was made to discontinue Enbrel and start Humira.

In January 2012, a VA treatment record noted the Veteran's report that his pain was still an 8 out of 10.  In addition to interfering with sleep and physical activity, it interfered with his emotions, relationships with others, and concentration.

Another VA examination to evaluate the Veteran's lumbar spine disability was provided in February 2012.  The only noted diagnosis was lumbar spine compression fracture.  The Veteran reported that he experienced flare ups that were precipitated heavy lifting and playing volleyball.  The Veteran still did not use any assistive devices.  Upon range of motion testing, the Veteran had 80 degrees of forward flexion, 25 degrees of extension, 20 degrees of lateral flexion bilaterally, and 30 or greater degrees of lateral rotation bilaterally.  There was no objective evidence of pain with any of these movements.  There was no additional limitation of motion with repetitive use testing.  The examiner found that the Veteran did not have any functional loss or functional impairment of the thoracolumbar spine.  There was also no related functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

Mild midline tenderness was present upon palpation of the joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm.  Muscle strength testing showed that the Veteran had normal strength bilaterally in his hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  His reflexes were also normal (2+) bilaterally in the knee and ankle.  The sensory examination produced similarly normal results bilaterally in the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The straight leg raising test was still normal on the right and left; and the examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were also no other neurologic abnormalities or findings related to the thoracolumbar spine disability.  In addition, the Veteran did not have intervertebral disc syndrome, and no related scars were present.  The examiner added that x-rays of the thoracolumbar spine showed that the fracture was healed, and there were no signs of arthritis or degenerative disc disease.  The examiner concluded the report by noting that the Veteran's back pain impacted his ability to work as the pain was present with prolonged walking or sitting.

In April 2012, the Veteran reported in a VA treatment record that his pain was a 7 out of 10.  It interfered with his sleep, appetite, and physical activity; and it was worse with activity, cold temperatures, or constant rain.  A record from this date noted that the Veteran was HLA-B27 positive with partial sacroiliac joint sclerosis on x-ray and extended low back pain for 4 to 6 hours in the morning.  With the Humira treatment, the Veteran felt that he had gained some improvement in symptoms, but not total resolution.  The nodules on his shins had resolved.  An examination of his neurological functioning showed that he moved all his extremities well.  There were no gross cranial nerve deficits.  Mild tenderness was present to percussion of the L4, sacral region, and both sacroiliac joints.  The assessment was ankylosing spondylitis with symptoms improved on Humira.  
During a July 2012 followup visit, the Veteran described neck and low back pain with morning stiffness for approximately 4 hours.  He took Indomethacin as needed for pain.  In addition, he reported experiencing a fall at work the previous month that involved his left knee.  The physical examination showed that the Veteran had low back tenderness with palpation.  The record noted that the Veteran had been diagnosed with ankylosing spondylitis by an outside rheumatologist.  Although he was B27 positive, there had been no clear changes on films.  A plan was made to obtain an MRI of the sacroiliacs for further evaluation. 

In August 2012, a VA treatment record noted that the Veteran had a history of ankylosing spondylitis and he had been followed by rheumatology.  The Veteran reported that his appetite was good, and he tried to remain active.  Mowing the lawn made him feel short of breath and exhausted, but albuterol helped this problem.  The Veteran also reported that using Cymbalta helped with his mood and chronic pain.  The Veteran denied having any urinary complaints.  The Veteran was taking Humira and Indomethacin as needed for pain, but he still had considerable back pain.  The Veteran was going to try Flexeril and Tylenol 3.  In another August 2012 entry related to medical nutritional therapy, the Veteran reported that he was a stay at home dad who was responsible for all the cooking and care of his children.

The July 2012 plan for an MRI was changed to a CT scan of the lumbar spine that was conducted at VA on October 10, 2012.  The report stated that there was a central herniated disc at the L4-L5 level that extended inferiorly and slightly to the left.  However, the Veteran had a large bony canal.  There was no evidence of spinal or foraminal stenosis, and no other bone or disc abnormalities were noted.  The report added that that there was no evidence of ankylosing spondylitis.  The impression was moderate-sized central herniated disc that extended to the left side at L4-L5.  No stenosis was present.  

On October 15, 2012, the Veteran reported that he had fallen two or more times in the past 12 months.  Each of these falls occurred when the Veteran slipped.  There were no symptoms or visible injuries from the falls.  The Veteran had neck pain and lumbar pain that radiated down his left leg with a background of constant pain.  The Veteran was taking Codeine for pain.  In another entry from this date, Dr. S., the chief of rheumatology at VA, noted the results of the CT scan and stated in the assessment that he doubted the previous diagnosis of ankylosing spondylitis as the Veteran's sacroiliac joints were ok and his current use of pain/muscle relaxer medication was explained by the herniated disc.  Dr. S. noted that Humira should be discontinued, and he added that neither this medication nor Enbrel had helped the Veteran.  In December 2012, the Veteran's VA doctor, Dr. V., a staff physician of general internal medicine, noted that the Veteran was seen by rheumatology in relation to his CT scan, and the results were discussed with him.

In a January 7, 2013 VA treatment record, Dr. S. had a followup visit with the Veteran.  The Veteran reported having low back pain for the past two months.  At one point of severe pain, the Veteran reported taking a leftover shot of Humira that helped him.  The Veteran also reported having morning stiffness for 2 to 3 hours.  He reported radiating pain down his left leg, but he denied having any other joint involvement.  An examination of his musculoskeletal system showed joint pain and neuropathy/tingling, but no joint swelling, muscle pain, or weakness.  An assessment of his neurological functioning was also negative for weakness, numbness, or paresthesias.  The Veteran had tenderness over the lumbar spine with palpation, but no synovitis.  

In the assessment, Dr S. noted that there was no evidence of ankylosing spondylitis on radiographic films.  In contrast to the impression noted in the November 2011 and April 2012 VA treatment records, Dr. S. also stated that the Veteran did not have sacroiliac joint sclerosis on previous x-rays.  However, there was some irregularity of his bilateral sacroiliac joints that was worse on the left.  Therefore, he stated that the Veteran's low back pain was unlikely the result of ankylosing spondylitis.  He instead noted that the Veteran had osteoarthritis and the herniated disc that was shown on the CT scan.  In an addendum, he noted that he had consulted with another doctor before noting an impression of regional pain syndrome.  He also noted ankylosing spondylitis next to a question mark.

Dr. V., the Veteran's VA doctor, completed a private lumbar spine impairment questionnaire in January 2013 that appeared to be based on the evaluation of the Veteran conducted at VA on January 7, 2013.  Dr. V. noted that she had been treating the Veteran three times a month since April 2010.  Dr. V. stated that the Veteran's diagnoses were ankylosing spondylitis and chronic low back pain.  She noted that these diagnoses were supported by a June 2010 positive test for HLA-B27, and a CT scan of the lumbar spine that showed a moderate-sized herniated disc at L4-L5.  The Veteran reported low back pain that radiated to his left leg.  The Veteran also experienced 2 to 3 hours of morning stiffness.  His prognosis was fair.  

Based on the Veteran's reports, Dr. V. noted that he was unable to sit or stand for longer than 30 minutes without needing to move around.  He also could not lift more than 30 pounds.  Dr. V. stated that the Veteran's current medications included cyclobenzaprine, duloxetine, etodolac, gabapentin, and Lortab.  No side effects were noted.  In terms of assistive devices, the Veteran now used a back brace.
She reported that the Veteran first experienced pain when testing forward flexion of the lumbar spine at 30 degrees or less.  No other range of motion measurements were reported.  The Veteran had tenderness over his lumbar spine with palpation, and a muscle spasm was present.  However, Dr. V. determined that the Veteran did not suffer from unfavorable ankylosis.  There was also no sensory loss, reflex changes, muscle weakness or atrophy, abnormal gait, swelling, crepitus, or trigger points.  The straight leg raising test was negative on the right and left.  Nevertheless, Dr. V. stated that the Veteran had radiculopathy in the left lower extremity that was moderately severe.  She did not find that any radiculopathy was present in the right lower extremity.

The questionnaire included prompts concerning the Veteran's capacity to sit, stand/walk, lift, and carry during a competitive five day work week environment on a sustained basis.  Dr. V. stated that the Veteran was not able to perform these functions in the clinic to evaluate this capacity.  She did opine that the Veteran would likely be absent from work as a result of his spinal impairment or treatment more than three times a month.  Dr. V. stated that the Veteran was not working at the time of the evaluation, and he had been unable to keep a job due to his back problem.  His lumbar spine symptoms, including pain, were severe enough to frequently interfere with his attention and concentration.  In response to a question in the form regarding whether the Veteran would be capable of performing gainful employment with the symptoms and limitations stemming from his spinal impairment, Dr. V. stated that the Veteran would be able perform light duty that would accommodate his physical limitations.  The questionnaire indicated that these accommodations would involve 15 to 20 minute breaks that took place every 30 to 45 minutes.  Dr. V. also opined that the earliest date to which the symptoms and limitations described in the questionnaire could be applied was his first appointment in April 2010.

In February 3013, an examination from Tennessee Disability Determination Services noted the Veteran's report of increasing pain, stiffness, and loss of range of motion related to his lumbar spine disability.  The Veteran also reported radiating pain to the left lower extremity, but he denied any distal pain or paresthesias.  The examining doctor noted in the review of the systems that the Veteran complained of muscle weakness and numbness.  The Veteran rated the pain as a 7 to 9 out of 10, and the examining doctor stated that the pain was increased by prolonged walking, standing, bending, and stooping.  He was only able to drive or ride in a motor vehicle for 20 to 30 minutes.  The Veteran could type and operate a computer.  The doctor noted that the Veteran had a mildly antalgic gait that favored his left lower extremity.  However, he could stand and walk without an assistive device.  The Veteran could also walk on his heels and toes as well as stand on one leg.  

An examination of the back showed a slight increased thoracic kyphosis.  The Veteran could only flex forward to 45 degrees, and the doctor stated that he essentially had no ability to extend.  The doctor stated that he had a markedly limited ability to bend at the waist.  Tenderness was present in the paraspinous thoracic and lumbar muscles.  The straight leg raising test was negative.  The lower extremities showed normal range of motion in all joints and good muscle strength.  No deformities were present.  In terms of his neurological functioning, the gross, motor, and sensory examination was normal.  The impression was history of remote compression fractures of unspecified lumbar vertebrae; history of ankylosing spondylitis with marked decreased range of motion; and clinical lumbar spondylosis with chronic pain/decreased range of motion that was accompanied by referred versus radicular pain from the left posterior thigh to the knee.  

In an April 2013 VA treatment record, the Veteran described symptoms consistent with those reported in January 2013, but the record stated that his pain radiated down both his legs.  However, he had worsening back pain.  The findings from the review of the Veteran's musculoskeletal and neurological systems were unchanged from January 2013.  Dr. K. noted that the Veteran had possible ankylosing spondylitis.  In an addendum, Dr. S. stated that the he had reviewed the Veteran's case in detail with Dr. K.  He summarized that the Veteran had been diagnosed with ankylosing spondylitis by a private rheumatologist, and there was no evidence of sacroiliitis on imaging.  As the Veteran's pain had been much worse without anti-TNF medication, Dr. S. recommended that the Veteran restart the medicine.

In June 2013, a VA treatment record stated that the Veteran was still having low back pain that radiated down his legs.  His morning stiffness continued to last several hours.  The Veteran denied having joint swelling.  During the visit, the Veteran had neck and lumbar spine pain that radiated down his left leg at times, but had a background of constant pain.  In the assessment, the examining doctor noted ankylosing spondylitis.  She stated that the Veteran was less stiff and more mobile, but he continued to have pain and radiation down his left leg.  A June 2013 x-ray of the thoracic spine showed that the Veteran had normal vertebral body heights, alignment and bone mineralization.  The intervertebral disc spaces were well-maintained.  Small anterior superior marginal osteophytes were present at T11, but there were no other bony or soft tissue abnormalities. 

Later in June 2013, Dr. V. responded to additional questions regarding the Veteran's symptoms.  Dr. V. noted that the diagnoses recorded in the January 2013 questionnaire were unchanged.  His current medication regimen consisted of Humira, hydrocodone, duloxetine, and etodolac.  She noted that these medications caused the Veteran to become drowsy.  The Veteran continued to experience symptoms of low back pain that radiated to his left leg.  She noted that his morning stiffness lasted for a period of several hours and resulted in limited mobility.  The Veteran's capacity for standing and lifting was consistent with the January 2013 questionnaire.  As the Veteran was unable to sit for longer than 30 minutes without becoming stiff, she opined that the Veteran would not be capable of performing sedentary work on a sustained basis.  Dr. V again noted that she was unable to evaluate the Veteran's functional capacity in a clinical setting, and she indicated that her answers were based her best estimate of the Veteran's condition.

In a June 2013 VA treatment record, Dr. V. stated in the assessment that the Veteran had a history of ankylosing spondylitis.  He still had considerable back pain.  The Veteran signed a pain contract, and Dr. V. noted that the Veteran had tested positive for cannabis, but he was willing to stop.  A plan was made for him to be seen in 4 to 6 weeks for pain management.  In August 2013, Dr. V. noted that he would not be receiving pain medication as he still smoked marijuana.  When the Veteran was seen by rheumatology in September 2013, he reported that his pain was about the same, but Humira decreased his stiffness.  He rated his pain at a 6 to 7 out of 10.  The record indicated that this complaint occurred one week out of the month.  The Veteran treated his pain with duloxetine and occasional marijuana use.  He could perform his activities of daily living without difficulty.  In a review of the musculoskeletal system, the Veteran reported back pain, but he denied other joint pain, joint swelling, muscle pain, weakness, or neuropathy/tingling.  On examination, the back had no tenderness to palpation.  The Veteran was unable to touch his toes.  In the extremities, there was full range of motion, normal muscle strength, and intact sensation.  His neurological functioning was grossly intact.  The assessment noted that the diagnosis of ankylosing spondylitis had been questionable due to the lack of sacroiliac joint involvement.  The impression was osteoarthritis and doubtful ankylosing spondylitis.  The Veteran would continue to take Humira.

In March 2014, the Veteran underwent an additional VA examination concerning his lumbar spine disability.  The examiner noted that the Veteran had a history of chronic low back pain and left lower extremity radicular pain.  There was no related surgical history.  During this examination, the Veteran denied having flare ups that impacted the function his thoracolumbar spine.  Range of motion testing showed that the Veteran had 70 degrees of flexion with objective evidence of painful motion at this endpoint.  He also had 30 degrees or greater of extension, right and left lateral flexion, and right and left lateral rotation.  There was no objective evidence of pain with these measurements.  There was no additional loss in range of motion after repetitive use testing.  The examiner determined that the Veteran had functional loss in the form of less movement than normal and pain on movement.  He was also tender to palpation of the lumbar spine.  In contrast to the prior report from Dr. V. regarding use of a back brace, the examiner stated that the Veteran did not use any assistive devices as a normal mode of locomotion.  The Veteran did not experience any muscle spasms or guarding of the thoracolumbar spine.  In addition, there continued to be no ankylosis in the spine.

Muscle strength testing revealed that the Veteran retained normal strength in his right and left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  No muscle atrophy was present.  The results of the reflex and sensory examination were also normal.  The straight leg raising test was normal on the right and left.  Although no signs or symptoms radiculopathy were found in the right lower extremity, the examiner determined that the left lower extremity had mild symptoms of intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness.  He did not experience constant pain (can be excruciating at times) or any other signs or symptoms of radiculopathy.  There was also no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  In addition, there were no other neurologic abnormalities or findings related to the thoracolumbar spine (such as bowel or bladder problems/pathologic reflexes).

The examiner stated that imaging studies showed arthritis and a herniated lumbar disc. However, the Veteran did not have intervertebral disc syndrome of the thoraolumbar spine.  There was also no thoracic vertebral fracture with loss of 50 percent or more of the height.  Although ankylosing spondylitis was one the available choices in the diagnosis section of the report, the examiner marked that the only diagnosis was degenerative arthritis of the spine.  The examiner stated that although the Veteran had previously been diagnosed with ankylosing spondylitis by a rheumatologist, there was no evidence of ankylosis on his CT scan or x-ray.  The examiner also stated that the ankylosing spondylitis diagnosis was not related to the Veteran's L1 compression fracture disability or his military service.  As no rationale was provided from the examiner's opinion regarding the etiology of ankylosing spondylitis, the Board finds that it has minimal probative value.

The examiner also opined that the Veteran's thoracolumbar spine disability did not impact his ability to work.  He explained that symptoms of pain, weakness, and fatigability should not limit the Veteran's functional ability during flare ups, or when the joint is used repeatedly over a period of time.

Two days after the examination, the Veteran had another followup visit with rheumatology at VA in March 2014.  The Veteran still experienced daily low back pain, but he indicated that his morning stiffness lasted all day.  A review of systems was positive for joint pain, but negative for joint swelling, muscle pain, weakness, neuropathy/tingling, weakness, numbness, or paresthesias.  The Veteran had limited range of motion on the Schober's test without tenderness to palpation.  The assessment noted that he carried the previous diagnosis of ankylosing spondylitis without any sacroiliac involvement on CT scan.  He was to continue taking Humira.  The Veteran refused a physical therapy consultation as it had not been helpful to him in the past.  In an addendum, Dr. S. noted that he had reviewed the case with Dr. K. before determining that the Veteran had a diagnosis of ankylosing spondylitis based on clinical appearance.

In a June 2014 VA treatment record, Dr. V. noted that the Veteran needed a handicap form signed as he could not walk long distances due to his back pain.  Dr. V. noted that Humira was helping with his symptoms to some extent.  In July 2014, the Veteran's symptoms of pain and stiffness were unchanged, but he also reported right shoulder pain when he tried to raise his arm.  The review of systems was negative for muscle pain, weakness, neuropathy, tingling, numbness, or paresthesias.  The Veteran had joint pain and swelling, but the record indicated that swelling was only present in the right upper extremity.  Dr. S. stated that the Veteran had no evidence of ankylosing spondylitis by imaging, but he was B27 positive, and his symptoms were improved by Humira.  In December 2014, the Veteran reported having significant improvement with his morning stiffness since starting the Humira medication.  He back pain was also somewhat improved.  The Veteran denied having lower extremity numbness or tingling.  Joint pain was the only noted symptom in a review of the Veteran's musculoskeletal and neurological systems.  The Veteran's extremities had a full range of motion, and his motor/sensory functioning was intact.  The assessment was ankylosing spondylitis, herniated lumbar disc at L4-L5, and muscle spasms.

In an April 2015 VA treatment record, the Veteran reported having minimal stiffness.  His main complaint was occasional muscle spasms.  The review of systems was negative for joint pain, joint swelling, muscle pain, weakness, neuropathy/tingling, numbness, or paresthesias.  There were no noted deficiencies in the range of motion for the extremities or the Veteran's motor/sensory functioning.  The Veteran was not tender to palpation over his low back, but he was unable to touch the floor with his knee straight.  In an addendum, Dr. S. described the Veteran as having ankylosing spondylitis and noted he was doing well on his current regimen.  However, he experienced frequent muscle cramps.  Dr. S. indicated that he advised the Veteran regarding less reliance on pharmacology in favor of physical therapy, stretching, and exercise.  He needed daily stretching for his muscle spasms.  In May 2015, the Veteran reported that his back and leg pain was an 8 out of 10.  Later this month, a VA treatment record stated that he walked with a steady, well-balanced gait.  No falls had been noted or reported.  His pain score was 0 out of 10 and described as well-controlled after a pain intervention.  In June 2015, he still had a pain score of 0, and he maintained a steady gait and good balance.  His posture was also described as erect.  The Veteran was noted to be independent in his activities of daily living.

During a subsequent August 2015 visit at VA with rheumatology, the Veteran reported minimal stiffness and chronic low back pain.  He also continued to have occasional muscle spasms.  The Veteran reported that he had been using a cane for the past two years, but he denied any falls.  The record stated that he was able to drive without any issues.  A review of the musculoskeletal and neurological systems was only positive for muscle pain and low back pain.  There were no swollen joints or tenderness to palpation of the low back.  The Veteran was still unable to touch the floor with his knee straight.  His extremities continued to show a full range of motion, and his motor/sensory functioning was intact.  He had decreased range of motion of the lumbar spine and the cervical spine.  The record stated that his ankylosing spondylitis was stable with chronic pain in the upper lumbar area.

In November 2015, a VA treatment record noted the Veteran's complaint of constant neck and low/mid back pain with stiffness.  The symptoms were sometimes worse in the morning.  The Veteran also reported numbness and tingling in both lower extremities.  He denied having saddle anesthesia or incontinence.  An addendum stated that he had bilateral lower extremity paresthesias and sacroiliac tenderness.  There was also pain and decreased range of motion in the low back and cervical spine.  The assessment stated that he had ankylosing spondylitis that was well controlled on Humira.

During the February 2016 Board hearing, the Veteran testified that in addition to his left lower extremity radiculopathy, he was beginning to experience symptoms of radiculopathy in his right lower extremity.  He reported that these symptoms affected his ability to walk, and he was limited to walking 2 blocks.  The Veteran was also limited to no more than 20 minutes of sitting before needing a 10 minute break to move around.  The Veteran also stated that he experienced pain almost immediately upon bending forward.  In addition, the Veteran reported that 8 or 9 times a month, he had incapacitating episodes that left him unable to get out of bed.  He noted that these periods of bedrest were not prescribed by a doctor.   

In March 2016, a VA rheumatology note stated that the Veteran had a history of ankylosing spondylitis that was reportedly from imaging with left sacroiliac sclerosis.  The Veteran reported worsening neck stiffness/pain with limited range of motion.  He also had decreased range of motion in his left shoulder.  The Veteran's stiffness lasted approximately three hours in the morning and mostly involved the back and neck.  He also had occasional muscle spasms.  The Veteran denied any symptoms of muscle weakness or paresthesias in upper or lower extremities.  Only joint pain was noted in a review of his systems.  In an addendum, Dr. S. stated that the Veteran had ankylosing spondylitis based on information from a private rheumatologist.  Imaging showed a probably old vertebra fracture, but no changes that were consistent with ankylosing spondylitis.  Dr. S. noted that it could be nonspecific spondyloarthropathy.

In April 2016, Dr. W. conducted a private evaluation of the Veteran.  Dr. W. stated that the Veteran had not worked since 2012 due to progressively severe symptoms of low back pain that extended into both lower extremities, with the left worse than the right.  An examination of the Veteran showed that neither favorable nor unfavorable ankylosis was present in the spine.  During range of motion testing, the Veteran's lumbar forward flexion was limited to 45 degrees with pain at 20 degrees.  Despite the Veteran's report that he had radiating pain in both extremities, Dr. W. determined that there was no evidence of right lower extremity radiculopathy.  He also stated that the symptoms of left lower extremity were no more than mild in their severity, noting that there were no associated muscle atrophy, sensory loss, or reflex abnormality.  There were also positive clinical findings for tenderness, muscle spasm, and an abnormal gait.  The examiner stated that the Veteran walked slightly hunched forward.

Dr. W. noted the Veteran's report that he was unable to sit for longer than 15 minutes without shifting positions.  The Veteran's symptoms also limited his ability to stand, walk, bend, stoop, lift, and carry for extended periods.  Dr. W. estimated that in an 8 hour workday, the Veteran was limited to 4 hours of sitting, and 2 hours of standing.  He added that it was medically recommended that the Veteran not sit, stand, or walk continuously in a work setting.  The Veteran needed to take at a break for at least 5 minutes to move around approximately every 15 minutes.  Dr. W. added that the Veteran could occasionally carry a weight of 5 pounds, but not a weight greater than 20 pounds.  Although Dr. W. described the Veteran's left lower extremity radiculopathy as mild in the conclusion section of the report, he noted in the summary that it was moderate.  He estimated that the Veteran would be absent from work more than 3 times a month a result of his spinal impairment or treatment.  Dr. W. also opined that the earliest date to which that these symptoms and limitation could be applied was prior to 2005.  The impression was chronic low back pain in the setting of a history of ankylosing spondylitis, remote L1 compression fracture, and left L4-5 disc herniation.

Later in April 2016, a VA treatment record stated that Humira was helping the Veteran's symptoms, but he was still unable to walk long distances secondary to back pain.  In addition, he was having muscle spasms.

An additional VA examination was conducted in June 2016 to assess the lumbar spine disability.  The Veteran informed the examiner that he had constant low back pain that was an 8 out of 10 in severity.  He also constant symptoms of radiculopathy in the left lower extremity.  The Veteran reported that he recently started to have similar symptoms in his right leg.  The Veteran's treatment consisted of Flexeril, heating pads, a TENs unit, a vibrating pad, regular use of a back brace, and constant use of a cane for back pain.  The Veteran also reported having flare ups that consisted of increased pain.  These flares were precipitated by rainy weather, which usually occurred several times a month.  When it rained, the Veteran usually took the sat in a recliner to relax until the pain diminished.  However, this process to alleviate the symptoms usually took the whole day.  The examiner noted that functional loss or functional impairment was present as it was hard for the Veteran to play sports with his children, stand or walk for longer than 15 to 20 minutes, or sit in certain chairs.  The Veteran carried a pad for sitting, and he was only able to sit on a hard surface for 10 to 15 minutes.

During range of motion testing, the Veteran had 55 degrees of forward flexion, 15 degrees of extension, 25 degrees of right and left lateral flexion, and 20 degrees of right and left lateral rotation.  In addition, the examiner opined that the abnormal range of motion itself contributed to functional loss as the Veteran would have trouble bending over all the way.  Pain noted on examination in all planes of motion also caused functional loss.  Repetitive use testing yielded additional loss in range of motion with 50 degrees of forward flexion and 20 degrees of right lateral flexion.  There was no change in the extension, left lateral flexion, or right or left lateral rotation.  The examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and factors of pain and fatigue significantly limited functional ability with repeated use over a period of time to match the results from repetitive use testing.  However, the examiner stated that the examination was neither medically consistent nor medically inconsistent with the Veteran's statements describing functional loss during a flare up.  Although he found that pain would significantly limit functional ability with flare ups, the examiner stated that he was unable to describe in terms of range of motion as the Veteran was not having a flare up during the examination.

The examination further showed that no ankylosis, guarding, or muscle spasm was present.  In addition, there was objective evidence of localized tenderness or pain on palpation of the joint that was mild in the midline of the low back.  The examiner stated that this symptom was directly related to the Veteran's service-connected disability.  Additional factors contributing to disability included disturbance of locomotion and interference with standing.  

The results of muscle strength testing were still normal with no muscle atrophy.  In addition, the Veteran had normal bilateral reflexes and sensory functioning in the lower extremities.  The straight leg raising test was also negative on the left and right.  The examiner did note that the Veteran had absent cold sensation in his left foot.  However, the examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy in the right or left lower extremity.  In addition, there was no related functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner added that the Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine disability (such as bowel or bladder problem/pathologic reflexes).

There also continued to be no intervertebral disc syndrome of the thoracolumbar spine.  In the diagnosis section, the examiner only documented compression fracture to the lumbar spine.  She did not mark that ankylosing spondylitis was present.  The examiner opined that the Veteran's lumbar spine disability would impact his ability work as the Veteran would have trouble standing, walking, or sitting for long periods.  He would also need to be able to change positions as needed for back pain.

In July 2016, a VA treatment record stated that the Veteran's stiffness and pain limited his range of motion for the lumbar spine.  He reported that his morning stiffness lasted for around 2 hours.  The Veteran also had swelling and warmth in his left ankle with associated pain on the dorsi/plantar flexion.  However, the review of systems was negative for neuropathy/tingling.  The assessment noted that he had axial spondyloarthropathy.  A plan was made to x-ray the left ankle.  In August 2016, it was noted that the x-ray showed no fractures or sclerosis, but tenderness at the ligament insertion meant that enthesopathy could be present.  At that time, the record stated that he had persistent low back stiffness/pain with limited range of motion.  In December 2016, the Veteran reported that his mobility had benefited from taking Humira, and he was not taking any pain medications.  He still had morning stiffness.  Only joint pain and swelling were noted in the review of systems.  The record stated that there was no neuropathy/tingling.  

A subsequent January 2017 review of systems stated that he was positive for arthralgias, but negative for weakness, myalgias, deformities, a sensory deficit, falls, or incontinence.  His lumbar spine continued to have decreased range of motion.  Later this month, a record stated that his back was stable and noted that he denied morning stiffness. The impression was ankylosing spondylitis with peripheral arthritis that was not responding well to current medications.  In relation to the previously noted left ankle complaints, the Veteran was assessed to have posterior tibial tendinitis in the left leg in April 2017.  In May 2017, the Veteran was described as ambulatory and walking with a cane.  He reported that he was not very active as a result of his chronic back pain and dyspnea.  

In June 2017, the Veteran was provided with an additional VA examination concerning his lumbar spine disability.  The only noted diagnosis was compression fracture of the lumbar spine.  During the examination, the Veteran reported experiencing flare ups that caused him to have shooting and burning pain that was a 10 out of 10 in severity with no relief.  The events occurred after the Veteran engaged in too much activity.  He described having a functional impairment in his ability to play spots, run, or walk and lift for prolonged periods.  In terms of assistive devices, the Veteran now used a cane only on an occasional basis.  He did not use a brace.

Upon range of motion testing, the Veteran had 45 degrees of forward flexion, 10 degrees of extension, and 20 degrees of right and left lateral flexion and lateral rotation.  The examiner opined that the abnormal range of motion did not itself contribute to functional loss.  The examiner noted that pain was observed on the examination with all types of motion, but did not result in or cause functional loss.  Three was also evidence of pain with passive motion, weight bearing, and non-weight bearing.  However, the range of motion results noted above were the same for both active and weight bearing.  With repetitive use testing, the Veteran did not have any additional loss of function or range of motion.  Nevertheless, the examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and with flare ups.  The examiner determined that pain would significantly limit functional ability with repeated use over a period of time and with flare ups, but stated that she was unable to describe this loss in terms of range of motion.

The examiner also reported that the Veteran had localized tenderness, but it did not result in an abnormal gait or abnormal spinal contour.  No ankylosis, guarding, or muscle spasm was present.  The examiner noted that he did not have invertebral disc syndrome of the thoracolumbar spine.  There were no additional contributing factors of disability.  The straight leg raising test was still negative.  In contrast to the previous examination, the Veteran had signs or symptoms due to radiculopathy that included mild intermittent pain (usually dull), numbness, and paresthesias and/or dysesthesias in the left lower extremity.  In the Disability Benefits Questionnaire (DBQ) concerning his left lower extremity radiculopathy that was completed by the same examiner on the same date, the Veteran reported that he had symptoms of constant, burning, shooting pain caused him to walk with a limp.  In this DBQ, the examiner noted the same signs and symptoms due to radiculopathy as were recorded in the lumbar spine DBQ, but she stated that they were of moderate severity.  In both DBQs, there were no signs or symptoms due to radiculopathy in the right lower extremity.  Each DBQ also noted normal results bilaterally for the muscle strength testing, reflex examination, and sensory examination.  Despite the Veteran's reported limp, the examiner stated that his gait was normal.  No trophic changes were present.  The left sciatic nerve root was involved, and the examiner stated that he had incomplete paralysis that was of mild severity.  The right sciatic nerve root was normal.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis. 

The examiner stated that there were no other neurologic abnormalities related to the lumbar spine.  The examiner opined that both the Veteran's lumbar spine disability and left lower extremity radiculopathy disability impacted his ability to work as the tasks that required prolonged sitting, standing, and walking; or heavy lifting, kneeling, squatting, climbing, and forward bending would aggravate the Veteran's disabilities.

After reviewing the evidence from this period, the Board initially notes that the medical evidence has raised the question of whether the Veteran has an additional diagnosis of ankylosing spondylitis.  However, regardless of whether an additional lumbar spine disorder has been present during the appeal period, the records have not indicated what symptoms are attributable to his service-connected compression fracture of the lumbar spine versus any other lumbar spine disorder.   Thus, the Board will consider all of the Veteran's relevant lumbar spine symptoms in rating his service-connected compression fracture of the lumbar spine.  See Mittleider v. Brown, 11 Vet. App. 181 (1998).  The Board finds that the Veteran should be awarded a 40 percent rating for the entire appeal period.

The Board notes that the Veteran demonstrated 50 degrees of forward flexion during the March 2011 VA examination.  The Board also acknowledges the finding from the February 2012 VA examination that the Veteran denied having flare ups and demonstrated 80 degrees of forward flexion with no objective evidence of pain.  However, the March 2011 VA examiner noted that the Veteran's forward flexion had been accompanied by pain and he could experience additional loss in range of motion with activity, but she did not specify at what degree the pain began or opine as to the extent that range of motion would be affected by flare ups.  It is also notable that shortly after the March 2011 examination, the Veteran described having problems with morning stiffness that interfered with physical activity and lasted for several hours.  See November 2011 VA treatment record.  The Board also notes that as little as two months after the February 2012 VA examination, the Veteran indicated that he still had morning back pain for several hours and flare ups of pain that interfered with physical activity and were precipitated by certain types of weather or activity.  See April 2012 VA treatment record.  

Dr. V.'s January 2013 opinion further reflects that the Veteran's symptom of pain at 30 degrees or less of forward flexion had been present since at least April 2010 when she began treating the Veteran.  Similarly, although the March 2014 VA examiner stated that the Veteran denied flare ups and had 70 degrees of flexion with objective evidence of painful motion at that endpoint; a VA treatment record dated only two days later again suggested that the Veteran was still experiencing flare ups events that included morning stiffness for several hours.  The Veteran again continued to report pain with flare ups during the VA examinations in June 2016 and June 2017, and the examiners indicated that the Veteran had limited forward flexion with pain, but neither examiner reported the point at which the pain began.  In this regard, the Veteran reported during the February 2016 Board hearing that his pain began almost immediately when bending forward; and Dr. W.'s April 2016 report stated that pain was present at 20 degrees of forward flexion.  After considering the reports from Dr. V. and Dr. W. alongside the frequently noted flare ups of prolonged pain and stiffness discussed above, the Board has resolved all reasonable doubt in favor of the Veteran to conclude that he experienced pain at 30 degrees of forward flexion throughout the appeal period.  Therefore, his symptoms more nearly approximate a 40 percent rating under Diagnostic Code 5235.

The Board does not, however, find that a higher evaluation is appropriate.  An evaluation in excess of 40 percent requires either unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Veteran has not been found to have unfavorable ankylosis in the entire thoracolumbar spine.  The evidence instead reflects that Veteran retained limited range of motion in his spine.  Although the February 2013 SSA record stated that he had essentially no ability to extend, the Veteran was able to demonstrate some degree of extension as well every other type of range of motion for the thoracolumbar spine during the VA examinations before and after this record.  The Board also acknowledges the Veteran's February 2016 testimony that he experienced incapacitating episodes that necessitated bedrest several times a month.  However, the medical providers during this period were all in agreement that the Veteran did not have intervertebral disc syndrome.  Moreover, the Veteran clearly stated that his periods of bedrest were not prescribed by a physician as is required by the rating criteria.

In so finding, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Board has also considered Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) (holding that to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  In addition, the United States Court of Appeals for Veterans Claims held in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) that a medical examination that states that an opinion as to additional functional loss during flare ups could not be provided "without directly observing function under these circumstances," "is at odds with VA's guidance on the matter."  Instead, "it must be apparent that the inability to provide an opinion without resorting to speculation 'reflect[s] the limitation of knowledge in the medical community at large' and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner."  Sharp, 29 Vet. App. at 33 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  However, the Veteran is already assigned the maximum schedular evaluation available for limitation of motion of his thoracolumbar spine disability, and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, are therefore not applicable for this period.  As a result, the holdings in Correia and Sharp also do not apply in this case.

The Board has also considered whether the Veteran is entitled to a separate evaluation for any neurological abnormalities associated with his lumbar spine disability.  However, the VA examinations during the appeal period repeatedly stated that the Veteran did not have any associated neurological abnormalities, to include a bowel or bladder impairment, other than his service-connected radiculopathy of the left lower extremity.  The Board notes that at different points in the appeal period, the Veteran has reported symptoms of pain in his right lower extremity as well as symptoms that he felt were similar to those of his left lower extremity radiculopathy.  However, both the private and VA evaluations of the Veteran during this period consistently determined that the Veteran did not have any signs or symptoms of radiculopathy in the right lower extremity.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical providers are of greater probative weight than the Veteran's more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form their determinations as to the presence of signs or symptoms of radiculopathy.  Consequently, the Board does not find that the Veteran is entitled to a separate evaluation for radiculopathy of the right lower extremity.

For these reasons, the weight of the evidence is in favor of granting of 40 percent rating, but no higher, for the Veteran's compression fracture of the lumbar spine.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against awarding a disability rating higher than 40 percent, that doctrine is not applicable.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53.

Regarding the Veteran's service-connected radiculopathy of the left lower extremity, the Board finds that a disability rating in excess of 10 percent is not warranted at any point during the appeal period.  The majority of the examinations of the Veteran from this period described his symptoms of left lower extremity radiculopathy as mild.  See March 2014 VA examination; April 2016 report from Dr. W.; June 2017 VA examination.  Although the Board acknowledges the January 2013 opinion from Dr. V. that the Veteran's symptoms were moderately severe, the conclusion is not accompanied by a rationale; and it is unclear from the report which findings supported this level of severity.  Indeed, Dr. V. reported that there was no sensory loss, reflex changes, muscle weakness or atrophy, abnormal gait, or swelling.  Moreover, Dr. V. did not indicate that the Veteran had any level of paralysis in the sciatic nerve to allow for a rating at more than the moderate degree of impairment.

The only other reports that characterized the left lower extremity radiculopathy symptoms as moderate also described them as mild in other sections of the report.  Although Dr. W. stated that the Veteran's symptoms were moderate in the summary of his report, the fact that he described them as mild under the listed conclusions section suggests that this was his ultimate determination regarding their severity.  This inference is strengthened by the fact that Dr. W. pointed to specific findings from the examination to support his conclusion that the symptoms were only of mild severity, such as the lack of reflex abnormality, but he did not list similar findings when stating that they were moderate.  The June 2017 VA examiner also alternatively described the Veteran's symptoms as both moderate and mild, but she finally concluded that the severity of the nerve root involvement was no more than mild.  The characterization of the Veteran's symptoms as mild is consistent with the largely normal findings from these reports regarding strength, reflexes, and sensory functioning.  Moreover, the medical evidence from this period contains numerous reports that the Veteran did not experience symptoms associated with radiculopathy or neuropathy/tingling.  See VA treatment records June 2013, March 2014, June 2014, April 2015, July 2016, December 2016; June 2016 VA examination.  Although swelling in the left ankle was noted in June 2016, the record did not suggest that this symptom was associated with the Veteran's radiculopathy of the left lower extremity.

Based on the foregoing, the Board finds that the Veteran's disability picture for left during this period is best described as mild incomplete paralysis of the sciatic nerve. The Board has applied the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of an initial disability rating higher than 10 percent.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53.

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

As the Veteran's TDIU claim was raised in the context of his increased rating claim for his lumbar spine disability, the appeal period begins on November 30, 2010.  38 C.F.R. § 3.400(o)(2) (2017).

The Veteran contends that his psychiatric and lumbar spine disability prevent him from securing or following a substantially gainful occupation.  See February 2016 VA Form 21-8940.  He previously worked as an auditor for an inventory company from December 2000 to January 2002 before working as a route manager for a videogame company from August 2002 to March 2009.  See September 2012 Social Security Administration (SSA) Work History Report; November 2012 Tennessee Disability Determination Services; February 2016 VA Form 21-8940.  The Veteran was fired from the route manager position when an associate he supervised stole money from the company.  He then worked as a driver for another distributing company from February 2011 to June 8, 2012.  The Veteran left this position as he could no longer tolerate the physical pain associated with working.  

The Veteran explained that his job as an auditor involved driving to stores and auditing sales.  In a typical day, he walked for 3 hours, stood for 2 hours, sat for 2 hours, and knelt for 1 hour.  His job as route manager entailed driving a route, using a dolly to move videogames, and retrieving coins from a videogame machine using a store buggy.  He supervised one other employee in this role.  A typical day in this position entailed walking for 4 hours, standing for 2 hours, sitting for 1 hour, kneeling for 1 hour, crouching for 0.5 hours, writing for 2 hours, and grasping or handling small objects for 1 hour.  The Veteran has a high school education, and he reported completing one year of college.  He also obtained an air conditioner helper certificate in 2010.  The Veteran has not tried to obtain employment since he became too disabled to work.

During the February 2016 Board hearing, the Veteran testified that he last worked on May 31, 2010.  In his February 2016 VA Form 21-8940, the Veteran reported that he last worked full time and became too disabled to work on May 31, 2012.  The August 2016 VA examiner also stated that he last worked in 2013.  However, an SSA Disability Determination Explanation stated that the Veteran reported he had been unable to work since June 8, 2012.  The Veteran's last employer also confirmed that the last date he worked was June 8, 2012.  See June 2016 VA Form 21-4192.  The SSA record noted the Veteran's report that on May 31, 2012, his condition changed due to symptoms of radicular pain, numbness in his lower extremities from a disc herniation in the lumbar spine, and decreased mobility.  The Veteran asserted approximately on that date in May 2012, he had a decreased ability to walk and drive as well as increased depression due to numbness in his legs and feet.

Based on the foregoing, the Board finds that the period before June 9, 2012 is not for consideration as the Veteran was substantially gainfully employed prior to this date.  On and after this date, the Veteran has been in receipt of a 40 percent rating for compression fracture of the lumbar spine, a 10 percent rating for tinnitus, and a noncompensable rating for right ear hearing loss.  He has an additional 10 percent rating for radiculopathy of the left lower extremity as of January 7, 2013, and 70 percent for adjustment disorder with depressed mood as of May 16, 2016.  The Veteran's combined disability rating was 50 percent prior to May 16, 2016; and 90 percent on and after May 16, 2016.  38 C.F.R. § 4.25.  Thus, the Veteran was not eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation until May 16, 2016.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).
In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.").  Id. at 5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

In reviewing the evidence on and after June 9, 2012, the Board has determined that no type of employment would appear to be appropriate for the Veteran in light of his functional capacity and work experience.  See 38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's work history is primarily comprised of positions that required him to perform both sedentary and physical tasks.  However, the evidence reflects that the Veteran is unable to engage in either type of activity without taking frequent breaks.  The record further reflects that that he would be unable to drive a vehicle, an activity that played a significant role in his most recent past employment positions, for longer than 30 minutes.  The Veteran's pain with sitting and limitations in his ability to walk were noted as early as the March 2011 and February 2012 VA examinations.  Subsequent evaluations of the Veteran continued to document similar limitations in terms of both sedentary and physical activities.  See April 2016 report from Dr. W.; June 2016 VA examination; June 2017 VA examination.  The August 2016 examiner additionally found that the Veteran's psychiatric disability was associated with difficulty in adapting to stressful circumstances, including work or a worklike setting.  The record also contains several reports indicating that the Veteran's pain affected his ability to concentrate in the workplace.  
Although Dr. V. initially stated in January 2013 that the Veteran would be able to perform a job with light activity that accommodated his need for breaks, Dr. V. did not suggest what type of position would allow for these accommodations.  Moreover, Dr. V. later opined in June 2013 that the Veteran's symptoms rendered him incapable of performing sedentary work on a sustained basis.  The Board finds that this opinion is entitled to great probative weight as it is consistent with the Veteran's reports, the treatment records from this period, and the determinations from Dr. W. in April 2016 and the VA examiners in June 2016 and June 2017.  Although the Board notes the March 2014 VA examiner's opinion that his lumbar spine disability would have no effect on his ability to work, this opinion has little probative value as it is incongruent with the descriptions of the Veteran's symptoms and flare ups in the other evidence during the appeal period.

The Board also notes that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted on and after June 9, 2012, the date following his last day of employment.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial disability rating of 70 percent for adjustment disorder with depressed mood is granted.
On and after November 30, 2010, entitlement to a disability rating of 40 percent for compression fracture of the lumbar spine is granted.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with compression fracture of the lumbar spine is denied.

On and after June 9, 2012, entitlement to a TDIU is granted.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


